UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1388


IRIS MCCLAIN,

            Plaintiff - Appellant,

v.

WELLS FARGO BANK, N.A.; WELLS FARGO HOME MORTGAGE, “Wells
Fargo”; TIMOTHY SLOAN, President & CEO of Wells Fargo Bank, NA; JP
MORGAN CHASE & COMPANY; JP MORGAN CHASE BANK, N.A.; JAMES
DIMON, CEO of JP Morgan Chase & Co. & JP Morgan Chase Bank, NA; BANK
OF NEW YORK MELLON; GERALD HASSELL, Chairman & CEO of The
Bank of New York Mellon; GOLDMAN SACHS MORTGAGE COMPANY;
GOLDMAN SACHS GROUP, INC.; LLOYD BLANKFIEN, CEO & Chairman
of Goldman Sachs Mortgage Co., Goldman Sachs Group, Inc.; KRISTINE D.
BROWN, Esq.; GREGORY N. BRITTO, Esq.; ROBYN A. MCQUILLEN, Esq.;
WILLIAM M. SAVAGE, Esq., Managing Partner of Shapiro & Brown Alt, LLP;
LILA Z. STITELY, Esq.,

            Defendants - Appellees,

and

WELLS FARGO COMPANY; WELLS FARGO & COMPANY, NA;
GOLDMAN SACHS; SHAPIRO BROWN & ALT, LLP,

            Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-01094-TDC)


Submitted: September 20, 2018                                 Decided: October 4, 2018
Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Iris McClain, Appellant Pro Se.  Virginia Wood Barnhart, WOMBLE BOND
DICKINSON (US) LLP, Baltimore, Maryland; Bryan Gales, Baltimore, Maryland, Brett
Lawrence Messinger, DUANE MORRIS, LLP, Philadelphia, Pennsylvania, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Iris McClain appeals the district court’s order granting Defendants’ motion to

dismiss her civil complaint. We have reviewed the record and perceive no reversible

error. Accordingly, we grant leave to proceed in forma pauperis. With the parties’

consent, we dismiss the Appellees identified in the joint stipulation. We affirm for the

reasons stated by the district court.      McClain v. Wells Fargo Bank, N.A., No.

8:17-cv-01094-TDC (D. Md. Mar. 8, 2018). * We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
         We find no merit to McClain’s contentions on appeal that the district court was
biased against her and that the court’s determinations were tainted by a mistaken view of
the facts.


                                            3